Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donna Gardner appeals the district court’s order granting the Government’s motion to enforce a settlement agreement with respect to Gardner’s wrongful death action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gardner v. United States, No. 3:13-cv-00063-JFA, 2013 WL 3457142 (D.S.C. July 9, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.